DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-14 and 16-21 have been considered but are moot in view of the new grounds of rejection because of the amendment changes the scope of the invention by changing the following limitation “computing, by the electronic device, one or more binary values corresponding to a first estimate for a signal condition associated with the link based on a comparison of the CE parameter or the one or more RF link parameters to a corresponding value or threshold”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arzelier et al. (US 2018/0376427 A1) in view of Derkx et al. (US 2016/0228069 1).
(1) Regarding claim 1:
Arzelier discloses a method comprising:
determining, by an electronic device, a coverage enhancement (CE) parameter and one or more radio frequency (RF) link parameters associated with a link between the electronic device and a cellular base station at a first point in time (a user equipment (UE) includes an application and a modem, wherein the application receives at least one of a coverage enhancement level, a coverage enhancement mode, a coverage class, a data repetition indicator, a signal strength, or a signal quality, para. 0038);
computing, by the electronic device, a first estimate for a signal condition associated with the link based on a comparison of the CE parameter and the one or more RF link parameters to a corresponding value or threshold (Based on the received information, the application can determine that the UE is in an enhanced coverage state, para. 0038; Controlling uplink data transmission can include refraining from sending uplink data when at least one of the following occurs: the UE is in one of a set of predefined coverage enhancement levels, coverage classes, or coverage enhancement modes, a signal strength at the UE is below a predefined signal strength threshold, or a signal quality at the UE is below a predefined signal quality threshold; para. 0038, the examiner interprets the comparison to a threshold as the claimed first estimate);
determining, by the electronic device, that the signal condition is not adequate based on the first estimate (The application 202 determines (or is configured so, as will be discussed below) that the device can refrain from transmitting uplink data to the network if the device is in an enhanced coverage state, par. 0047); and 
delaying, by the electronic device, transmission of one or more messages from the electronic device over the link until a second point in time that is later than the first point in time (The data refrained from transmission could either be dropped or discarded  (e.g., location information that would become obsolete after a time duration), or be retained and sent later (e.g. when the restriction on uplink data transmission is revoked, para. 0047).
Arzelier fails to disclose computing, by the electronic device, one or more binary values corresponding to a first estimate.
However, in the same field of endeavor of signal processing, Derkx teaches comparing an energy of a difference signal with a threshold to determine a digital value, for example, indicating 1 if the energy is below a threshold for high signal quality and 0 if the energy exceeds the threshold (para. 0036).
It is desirable to compute by the electronic device, one or more binary values corresponding to a first estimate because it reduces overhead for a control indicator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Derkx in the method of Arzelier for the benefit of reducing overhead for control indicator.
(2) Regarding claim 12:
Arzelier discloses a non-transitory computer readable medium storing instructions that, when executed by a processor of an electronic device, cause the processor to perform the steps (figure 23 discloses a UE device 2300 comprises a computer-readable storage medium 2304 can be embodied by a non-transitory medium configured to store an operating system (OS) of the device 2300 and various other computer-executable software programs for performing one or more of the processes, steps, or actions described above, and a processing unit 2302 include one or more processing components (alternatively referred to as “processors” or “central processing units” (CPUs)) configured to execute instructions related to one or more of the processes, steps, or actions described above, para. 0168) of:
determining a coverage enhancement (CE) parameter and one or more radio frequency (RF) link parameters associated with a link between the electronic device and a cellular base station at a first point in time (a user equipment (UE) includes an application and a modem, wherein the application receives at least one of a coverage enhancement level, a coverage enhancement mode, a coverage class, a data repetition indicator, a signal strength, or a signal quality, para. 0038);
computing, by the electronic device, a first estimate for a signal condition associated with the link based on a comparison of the CE parameter and the one or more RF link parameters to a corresponding value or threshold (Based on the received information, the application can determine that the UE is in an enhanced coverage state, para. 0038; Controlling uplink data transmission can include refraining from sending uplink data when at least one of the following occurs: the UE is in one of a set of predefined coverage enhancement levels, coverage classes, or coverage enhancement modes, a signal strength at the UE is below a predefined signal strength threshold, or a signal quality at the UE is below a predefined signal quality threshold; para. 0038, the examiner interprets the comparison to a threshold as the claimed first estimate);
determining that the signal condition is not adequate based on the first estimate (The application 202 determines (or is configured so, as will be discussed below) that the device can refrain from transmitting uplink data to the network if the device is in an enhanced coverage state, par. 0047); and
delaying transmission of one or more messages from the electronic device over the link until a second point in time that is later than the first point in time (The data refrained from transmission could either be dropped or discarded (e.g., location information that would become obsolete after a time duration), or be retained and sent later (e.g. when the restriction on uplink data transmission is revoked, para. 0047).
Arzelier fails to disclose computing, by the electronic device, one or more binary values corresponding to a first estimate.
However, in the same field of endeavor of signal processing, Derkx teaches comparing an energy of a difference signal with a threshold to determine a digital value, for example, indicating 1 if the energy is below a threshold for high signal quality and 0 if the energy exceeds the threshold (para. 0036).
It is desirable to compute by the electronic device, one or more binary values corresponding to a first estimate because it reduces overhead for a control indicator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Derkx in the method of Arzelier for the benefit of reducing overhead for control indicator.
(3) Regarding claim 20:
Arzelier discloses an electronic device (UE 2300 in figure 23), comprising:
a processor (processing unit 2302 in figure 23, para. 0168); and
a memory storing instructions that when executed by the processor cause the electronic device to perform operations (figure 23 discloses a UE device 2300 comprises a computer-readable storage medium 2304 can be embodied by a non-transitory medium configured to store an operating system (OS) of the device 2300 and various other computer-executable software programs for performing one or more of the processes, steps, or actions described above, para. 0168) comprising:
determine a coverage enhancement (CE) parameter and one or more radio frequency (RF) link parameters associated with a link between the electronic device and a cellular base station at a first point in time (a user equipment (UE) includes an  application and a modem, wherein the application receives at least one of a coverage enhancement level, a coverage enhancement mode, a coverage class, a data repetition indicator, a signal strength, or a signal quality, para. 0038);
computing, by the electronic device, a first estimate for a signal condition associated with the link based on a comparison of the CE parameter and the one or more RF link parameters to a corresponding value or threshold (Based on the received information, the application can determine that the UE is in an enhanced coverage state, para. 0038; Controlling uplink data transmission can include refraining from sending uplink data when at least one of the following occurs: the UE is in one of a set of predefined coverage enhancement levels, coverage classes, or coverage enhancement modes, a signal strength at the UE is below a predefined signal strength threshold, or a signal quality at the UE is below a predefined signal quality threshold; para. 0038, the examiner interprets the comparison to a threshold as the claimed first estimate);
determine that the signal condition is not adequate based on the first estimate (The application 202 determines (or is configured so, as will be discussed below) that the device can refrain from transmitting uplink data to the network if the device is in an enhanced coverage state, par. 0047); and
delay transmission of one or more messages from the electronic device over the link until a second point in time that is later than the first point in time (The data refrained from transmission could either be dropped or discarded (e.g., location information that would become obsolete after a time duration), or be retained and sent later (e.g. when the restriction on uplink data transmission is revoked, para. 0047).
Arzelier fails to disclose computing, by the electronic device, one or more binary values corresponding to a first estimate.
However, in the same field of endeavor of signal processing, Derkx teaches comparing an energy of a difference signal with a threshold to determine a digital value, for example, indicating 1 if the energy is below a threshold for high signal quality and 0 if the energy exceeds the threshold (para. 0036).
It is desirable to compute by the electronic device, one or more binary values corresponding to a first estimate because it reduces overhead for a control indicator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Derkx in the method of Arzelier for the benefit of reducing overhead for control indicator).
(4) Regarding claim 9:
Arzelier discloses wherein determining that the signal condition is not adequate comprises at least one of determining that the CE parameter does not match a predetermined CE parameter value, determining that a SINR included in the one or more RF link parameters does not meet a first threshold, or determining that a RSRQ included in the one or more RF link parameters that not meet a second threshold (a device can be in an enhanced coverage state if strength or quality of a radio signal received at the device is below a threshold, para. 0030, 0034).
(5) Regarding claim 21:
Arzelier further discloses the CE parameter comprises a CD mode employed by the electronic device (controlling uplink data transmission can include refraining from sending uplink data when at least one of the following occurs: the UE is in one of a set of predefined coverage enhancement levels, coverage classes, or coverage enhancement modes, para. 0038).
(6) Regarding claims 2 and 13:
Arzelier and Derkx together discloses all subject matter of claims 1 and 12, but fails to disclose determining, by the electronic device, updated values for the CE parameter and the one or more RF link parameters at the second point in time; computing, by the electronic device, a second estimate for the signal condition associated with the link based on the updated values; determining, by the electronic device, that the signal condition is adequate based on the second estimate; and causing, by the electronic device, the one or more messages to be transmitted from the electronic device over the link.
However, Arzelier discloses the data refrained from transmission could be retained and sent later (e.g. when the restriction on uplink data transmission is revoked) (para. 0047), wherein the application 202 request a status report from modem 204 (para. 0047); and responses can be triggered following AT commands (one response to each received AT command), or unsolicited (e.g., activated and/or configured by an AT command; multiple responses can be sent corresponding to that AT command, and a response is sent every time the information at the modem changes or other conditions,  that may have been configured by the AT command, are satisfied at the modem). The query 206 and status report 208 can also use other application programming interfaces (APIs) instead of AT command/response (the examiner interprets this process as the claimed updating process of reevaluate whether refraining date to be transmitted is maintained or revoked. Therefore, when determining if the restriction on uplink transmission is revoked, the same process as discuss in the rejection of claim 1 is performed including the steps of computing, by the electronic device, a second estimate for the signal condition associated with the link based on the updated values; determining, by the electronic device, that the signal condition is adequate based on the second estimate; and causing, by the electronic device, the one or more messages to be transmitted from the electronic device over the link (when the restriction on uplink data transmission is revoked) for the benefit of enabling transmission of uplink data when communication environment improves.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arzelier et al. (US 2018/0376427 A1) in view of Derkx et al. (US 2016/0228069 1) as applied to claim 1 above, and further in view of Shukair et al. (US 2019/0320491 A1).
Arzelier and Derkx together discloses all subject matter of claim 1 and Arzelier further discloses checking if the restriction on uplink data transmission is revoke, but fails to explicitly disclose the second point in time is a predetermined period of time after the first point in time. 
However, in the same field of endeavor, Shukair further discloses the second point in time is a predetermined period of time after the first point in time (when the amount of UL traffic in the transmission buffer meets or exceeds a threshold, the scheduled entity may no longer continue to skip SPS UL transmission grants and may need to transmit the UL traffic accumulated in the transmission buffer during the next SPS UL transmission grant, para. 0071; the examiner interprets the next SPS UP transmission grant as the claimed second point in time is a predetermined period of time after the first point in time).
It is desirable to for the second point in time is a predetermined period of time after the first point in time because it enhance the user experience by routinely updating the wireless communicating environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the  teaching of Shukair in the method of Arzelier and Derkx for the benefit of enhance the user experience.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arzelier et al. (US 2018/0376427 A1) in view of Derkx et al. (US 2016/0228069 1) as applied to claims 1 and 12 above, and further in view of Schoppmeier (US 2013/0266024 A1).
Arzelier and Derkx together disclose all subject matter of claims 1 and 12 and Arzelier further discloses reduce power consumption when restriction of transmission uplink data, but fails to explicitly disclose delaying the transmission of the one or more messages over the link until the second point in time comprises placing a cellular modem that is included in the electronic device into a low-power mode until the second point in time.
However, in the same field of endeavor, Schoppmeier disclose a modem can transition from another state to the low power state 104 by sending a request to a far end modem, CPE or CO, to stop data transmission and enter the low power state (para. 0017).
It is desirable for delaying the transmission of the one or more messages over the link until the second point in time comprises placing a cellular modem that is included in the electronic device into a low-power mode until the second point in time because it reduces energy consumption of the device. Therefore, it would have been obvious to one of ordinary skill in the art to employ the teaching of Schoppmeier in the method and apparatus of Arzelier and Derkx for the benefit of reducing power consumption. 

Allowable Subject Matter
Claims 3-8, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/4/2022